                                          Case 3:18-cv-04810-JCS Document 207 Filed 09/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TANSEER KAZI, et al.,                              Case No. 18-cv-04810-JCS
                                                        Plaintiffs,
                                   8
                                                                                            ORDER REGARDING
                                                 v.                                         ADMINISTRATIVE MOTIONS TO
                                   9
                                                                                            FILE UNDER SEAL
                                  10     PNC, BANK, N.A.,
                                                                                            Re: Dkt. Nos. 157, 160, 163
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties filed three administrative motions to file certain materials under seal in

                                  14   connection with their cross-motions for summary judgment. Where, as here, the underlying

                                  15   motions are more than tangentially related to the merits of a case, a party seeking to file under seal

                                  16   must show compelling reasons to do so. See generally Ctr. for Auto Safety v. Chrysler Grp., LLC,

                                  17   809 F.3d 1092 (9th Cir. 2016). Under this Court’s local rules, requests to file under seal must be

                                  18   narrowly tailored. See Civ. L.R. 79-5(d)(1)(B).

                                  19          The Court is satisfied that, with respect to PNC’s January 15, 2021 administrative motion

                                  20   (dkt. 157) and January 29, 2021 administrative motion (dkt. 163), PNC has shown compelling

                                  21   reasons to seal narrowly tailored portions of the documents at issue. Those motions are

                                  22   GRANTED.

                                  23          The Class moved to seal documents based solely on PNC’s designations of confidentiality,

                                  24   noting its own position that none of the information at issue warrants sealing. See dkt. 160. PNC

                                  25   filed a responsive declaration pursuant to Civil Local Rule 79-5(e)(1) on February 26, 2021—after

                                  26   the deadline set by the local rule, but before the Court ruled on the administrative motion to seal or

                                  27   the underlying summary judgment motions. See Rejali Decl. (dkt. 173). The motion is

                                  28   GRANTED as to the materials addressed in that declaration. It is DENIED as to the following
                                           Case 3:18-cv-04810-JCS Document 207 Filed 09/21/21 Page 2 of 2




                                   1   exhibits not addressed by PNC, which the Class shall file unredacted in the public record no later

                                   2   than September 27, 2021: 1-A, 1-B, 1-O, 1-P, and 1-Q. The administrative motion is GRANTED

                                   3   IN PART as to the Class’s memorandum in support of its motion for summary judgment, and the

                                   4   Class shall file a new public version of that document by the same date, redacting only the

                                   5   passages addressed in Footnote 1 of PNC’s declaration.

                                   6          With respect to Exhibit 1-R, the deposition of Michael Smiles, PNC proposed filing only a

                                   7   twenty-page excerpt, consisting of the pages actually cited in the Class’s motion for summary

                                   8   judgment, rather than redacting all confidential information in the full 273-page transcript that the

                                   9   Class sought to file under seal. This approach is reasonable under the circumstances. As PNC has

                                  10   already filed that excerpt unredacted (dkt. 173-1), the Class need not file a new public version of

                                  11   Exhibit 1-R. The remaining pages not addressed in the Class’s motion will not be considered part

                                  12   of the record of the case, except to the extent they may have been, or might later be, filed
Northern District of California
 United States District Court




                                  13   separately elsewhere in the record.1

                                  14          Both parties are reminded to comply with the requirement that unredacted documents filed

                                  15   provisionally under seal “must indicate, by highlighting or other clear method, the portions of the

                                  16   document that have been omitted from the redacted version,” a rule that both parties followed only

                                  17   sporadically for the documents at issue. See Civ. L.R. 79-5(d)(1)(D).

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 21, 2021

                                  20                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  21                                                     Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     If the Class believes any other portion of that exhibit should be included in the record, it may file
                                       a response so stating no later than September 27, 2021.
                                                                                          2
